Exhibit 99.1 FOR IMMEDIATE RELEASE MONDAY, AUGUST 20, 2007 COMPANY CONTACT: Ryan Bowie Vice President and Treasurer (312) 658-576 STRATEGIC HOTELS & RESORTS ANNOUNCES APPOINTMENT OF HILTON GROUP PLC FORMER CEO, SIR DAVID MICHELS, TO EUROPEAN ROLE CHICAGO – August 20, 2007 –Strategic Hotels & Resorts (NYSE: BEE) announced today the appointment of Sir David M. C. Michels, 61, a member of the company’s board of directors, to the newly created consulting position of Senior European Strategist.In this capacity, Michels will coordinate and advance the company’s European strategy.Michels will retain his board position, however will resign from all committees and relinquish associated responsibilities, including his role as Chairman of the Compensation Committee. Michels has spent 37 years in the leisure industry, primarily in hotels.He currently sits on the board of directors of The British Land Company plc, easyJet plc and Marks & Spencer plc. From 2000 until 2006, he was CEO of Hilton Group plc and from 1999 to 2000, he was CEO of Hilton International.Michels was a non-executive director of Hilton Hotels Corporation from 2000 to 2005 and served as CEO of Stakis plc from 1991 to 1999. Laurence Geller, chief executive officer of Strategic Hotels & Resorts, commented, “Europe has always been a vital component of this company’s overall strategic plan.We are thrilled to capitalize on Sir David’s impressive depth of hotel experience, unsurpassed reputation, contacts and influence that he will bring to this role.With hisconcentrated efforts onboth our existing properties and the burgeoning European marketplace,our corporate senior management teamcan focus its attention morecompletely on the broad range of opportunities and project executioninour North American portfolio, with the confidence that, under Sir David’s aegis, we are improving and strategically considering the expansion of our European business." Michels will continue to reside and establish his base for Strategic Hotels & Resorts’ operations in London. -More- Strategic Hotels & Resorts Add1 About the Company Strategic Hotels & Resorts, Inc. is a real estate investment trust (REIT) which owns and provides value-enhancing asset management of high-end hotels and resorts in North America, Mexico and Europe.The company currently has ownership interests in 21 properties with an aggregate of 10,164 rooms.For a list of current properties and for further information, please visit the company’s website at www.strategichotels.com. This press release contains forward-looking statements about Strategic Hotels &
